Citation Nr: 0304687	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  95-09 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death, including basic eligibility for Chapter 35 
Dependents' Education Assistance benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from March 1954 to June 
1962.  He also had periods of active duty in the Arkansas Air 
National Guard between March 12, 1982 and June 7, 1993, 
including a period of active duty from October 1992 to 
January 1993.  He died June 1993 while serving on active duty 
for training.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) of the Department of Veterans Affairs 
(VA) in North Little Rock, Arkansas, denied entitlement 
service connection for the cause of the veteran's death.

In October 2000, the Board remanded this matter to the RO for 
further development, including verification of the veteran's 
last period of active duty training, obtaining individual and 
unit training records, service medical records, and records 
from the hospital where the veteran was declared dead, 
including autopsy records.


FINDINGS OF FACT

1.  The veteran had active duty from March 1954 to June 1962. 

2.  The veteran died in June 1993 at the age of 58, while on 
active duty for training with the Arkansas Air National 
Guard.

3.  The death certificate indicates that the cause of the 
veteran's death was acute, septal myocardial infarction; 
conditions which gave rise to the immediate cause of death 
were severe bilateral coronary arteriosclerosis and moderate, 
generalized atherosclerosis; another significant condition 
contributing to death was pulmonary congestion and edema.  

4.  At the time of his death, the veteran did not have 
service-connected disability.

5.  The veteran's disability from coronary arteriosclerosis 
and generalized atherosclerosis pre-existed his active duty 
training that began in May 1993.

6.  The veteran served in the active military, naval, or air 
service and died from a disease aggravated in the line a duty 
during a period of active duty for training.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2002).

2.  The statutory requirements for eligibility for chapter 35 
Dependents' Educational Assistance benefits have been met. 38 
U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to VA benefits 
related to service connection for the cause of the veteran's 
death.

After a review of the entire record, the Board finds that the 
veteran died during a period of active duty for training from 
a disease that was aggravated during such period of duty.  
Therefore, for the reasons and bases discussed below, the 
Board concludes that service connection for the cause of the 
veteran's death is warranted and that the appellant meets the 
basic requirements for entitlement to DEA.

I.  Service Connection for Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2002).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(2002).  

A DD Form 1300, Casualty Report,  indicates that the veteran 
died while on active duty for training with the Air National 
Guard.  The orders concerning this period of active duty for 
training indicate that the authority for this duty was 32 
U.S.C. § 503.  Thus, this period of military service meets 
the definition of "active duty for training" under 
38 U.S.C.A. § 101(22)(C).  

A letter from the commander of the veteran's fighter group 
indicates that he was observed to be unconscious while in a 
base movie theater.  Emergency technicians were summoned and 
he was transported to a hospital where he was pronounced 
dead.


The death certificate indicates that the veteran was 
pronounced dead in the emergency room of a private hospital 
in Gulfport, Mississippi, on June 7, 1993.  At that time, he 
was 58 years old.  The immediate cause of death was acute, 
septal myocardial infarction.  Conditions which gave rise to 
the immediate cause of death were severe bilateral coronary 
arteriosclerosis and moderate and generalized 
atherosclerosis.  Another significant condition contributing 
to death was pulmonary congestion and edema.  

The Board's decision in this case is determined, to some 
extent, by whether the appellant's husband was a veteran.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  The term "active 
military, naval, or air service" includes active duty, and 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  Active 
duty training includes full-time duty of a member of the Air 
National Guard.

The appellant has established her husband's status as a 
veteran for the purposes of her potential entitlement to the 
benefits she seeks.  Her husband served in the active 
military for more than eight years - between 1954 and 1962 -- 
and at the time of his death was serving in active duty for 
training.

When the RO denied entitlement to service connection for the 
cause of the veteran's death, it reasoned that the veteran's 
coronary artery disease existed prior to his last period of 
active duty for training and was not aggravated by service.  

The Board finds that the veteran did have a preexisting 
disability from coronary artery disease and, under such 
circumstances, was not entitled to the presumption of 
soundness.  A veteran will be considered to have been in 
sound condition when examined, accepted and enrolled in 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 311(West 2002); 
38 C.F.R. § 3.304(b) (2002).  In this case, the facts 
preclude a presumption of the veteran's soundness at the time 
of his last period of active duty for training.  First, it is 
clear from the record that he had heart disease prior to that 
period of duty.  Private hospital records dated in April 1992 
show that he presented to an emergency room with chest pain 
and shortness of breath that only improved in the emergency 
room after he took nitroglycerin.  An electrocardiogram 
showed nonspecific ST and T wave changes.  A physician 
reported an assessment of chest pain probably representing 
pre-infarction, angina, and rule out acute myocardial 
infarction.  The veteran was transferred to a cardiac care 
unit.

Second, the veteran's attack of angina pectoralis was noted 
during a periodic medical examination for the Air National 
Guard in April 1993.  At that time, the veteran reported a 
history of heart trouble.  An examiner noted a history of 
coronary artery disease and abnormal electrocardiogram.

Therefore, it is clear that the veteran's was not entitled to 
the presumption of soundness and had heart disease which 
preexisted his last period of active duty for training.  The 
remaining question is whether his preexisting heart disease 
was aggravated during active military service.

Pursuant to 38 U.S.C.A. § 1153 (West 2002) and 38 C.F.R. 
§ 3.306(a), a preexisting disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increased in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
This "presumption of aggravation" applies only when 
preservice disability increases in severity during service.  
See Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

There is an exception to the presumption of aggravation.  
Where a person to whom the presumption might otherwise apply 
is not a "veteran" for purposes of the presumption, it does 
not apply.  The presumption does not apply to an individual 
who only had active duty training and is "not otherwise a 
veteran."  See Paulson v. Brown, 7 Vet. App. 466 (1995).

In this case, the appellant's husband was clearly a veteran.  
In addition to his active duty for training, he had had 
active duty for more than eight years.  Therefore, the Board 
concludes that the presumption of aggravation applies in this 
case.  Furthermore, it is factually obvious that the 
veteran's disability from heart disease worsened during his 
last period of active duty for training.  He entered that 
period of duty alive.  It is noteworthy that his heart 
disease had been noted in April 1993 but was not considered 
disqualifying.  During his last period of duty, his heart 
stopped functioning and he died.  The Board finds that the 
veteran's disability from heart disease worsened, and 
therefore was aggravated, during a period of active duty 
training.  The only basis to conclude otherwise is if there 
were evidence on which to base a finding that the veteran's 
death was the result of the natural progression of a 
preexisting disease.  The record contains no evidence upon 
which such a finding may be based.

Therefore, for the foregoing reasons and bases, the Board 
concludes that the veteran's death is service connected.

II. Entitlement to Chapter 35 Dependents' Education 
Assistance benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability. 38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.


In this case, the Board determined that the veteran did die 
of a service-connected disability.  Accordingly, the claimant 
can be considered an "eligible person" entitled to receive 
educational benefits. 38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021(a)(2)(i)(ii).

III. VCAA consideration

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

The Board acknowledges that, in this case, the RO did not 
specifically inform the appellant of the VCAA, and that not 
all of the evidence that has been identified has also been 
obtained by the RO.  Nonetheless, under the circumstances of 
this case, a remand would serve no useful purpose. See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided). 

Because the Board is granting service-connection for the 
cause of the veteran's death, the Board concludes that a 
decision on the merits at this time does not prejudice the 
claimant under Bernard v. Brown, 4 Vet. App. 384 (1993), and, 
thus, any failure of the RO to comply with the VCAA is not 
prejudicial error.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Basic eligibility for Chapter 35 Dependents' Education 
Assistance benefits is granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

